


Exhibit 10.1.1


Compensation Arrangements with Directors and Named Executive Officers


Following is a description of certain disclosed compensatory arrangements with
Shahid Malik.


In January 2008, the Compensation and Development Committee of the Great Plains
Energy Board clarified the treatment of outstanding grants of restricted stock
and performance shares held by employees of Strategic Energy under Great Plains
Energy’s Long-Term Incentive Plan dated as of May 7, 2002 (Plan) in order to
provide that such awards would vest, and thus would become payable, in the event
that Great Plains Energy were to cease to own, directly or indirectly, more than
80% of the outstanding equity interest in Strategic Energy.  Shahid Malik, who
is Executive Vice President of Great Plains Energy and the President and Chief
Executive Officer of Strategic Energy, is a “named executive officer” of Great
Plains Energy (as defined in applicable SEC regulations) and a participant in
the Plan.


On April 1, 2008, the Management Committee of Strategic Energy took action
determining that the cash portion of the awards outstanding under the Strategic
Energy Executive Committee Long-Term Incentive Plan (the “Plan”) for the
performance periods of 2006-2008 and 2007-2009 will be deemed fully earned and
payable at the target (100%) level as of the closing date of the sale of the
membership interests in Strategic Energy to Direct Energy Services, LLC (“Direct
Energy”) pursuant to the Purchase Agreement among Great Plains Energy, Direct
Energy and Custom Energy Holdings, L.L.C., dated as of April 1, 2008.  Mr. Malik
is a participant in the Plan.  The cash portion of Mr. Malik’s awards under the
Plan that would be payable on such closing date is approximately $802,000.


On May 6, 2008, the independent members of the Great Plains Energy board of
directors authorized the payment, effective as of the closing date of the
pending sale of Strategic Energy to Direct Energy Services, LLC, of cash amounts
to certain Strategic Energy officers, including Mr. Malik.  These payments
reflect, for each recipient, the cash amount of incentive compensation that
would have been payable, at target performance, had customary grants been made
in 2008 pursuant to Strategic Energy’s annual and long term incentive
compensation plans, prorated for the period of time between the beginning of the
year and the sale closing date.  If the sale closes in the second quarter of
2008, as expected, Mr. Malik’s pro rated payment would be about $250,000, and
would be in addition to any other compensation payable to Mr. Malik as a result
of the sale.







